MEMORANDUM **
Washington state prisoner Rogaciano Gonzales-Mendoza appeals from the district court’s judgment dismissing as untimely his 28 U.S.C. § 2254 petition, challenging the decision of Washington’s Indeterminate Sentence Review Board (“the Board”) to deny parole eligibility and increase his minimum sentence by 60 months. We have jurisdiction pursuant to 28 U.S.C. § 2258, and we vacate and remand.
Gonzales-Mendoza’s contention that the one-year statute of limitations period should not be applied to a petition challenging an administrative decision is foreclosed by Shelby v. Bartlett, 391 F.3d 1061, 1063 (9th Cir.2004).
Gonzales-Mendoza contends that the state’s failure to provide him with a Spanish-language translation of the Board’s decision constitutes a state-created impediment within the meaning of 28 U.S.C. § 2244(d)(1)(B), and also warrants equitable tolling of the statute of limitations period.
Since the district court’s decision dismissing this petition, we issued Mendoza v. Carey, 449 F.3d 1065 (9th Cir.2006), holding that a prisoner’s inability to speak English and lack of access to Spanish-language legal materials or assistance of a translator during the limitations period could entitle him to equitable tolling. Because the district court did not have the benefit of Mendoza, its decision is vacated, and the case is remanded for reconsideration in light of Mendoza.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.